         Case
AO 2458 (Rev.     3:20-cr-01055-RBM
              02/08/2019)                            Document
                          Judgment in a Criminal Petty Case (Modified)75                  Filed 04/14/20 PageID.101 Page 1 of 1                               Page 1 of 1


                                              UNITED STATES DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                                    JUDGMENT IN A CRIMINAL CASE
                                                    V.                                                (For Offenses Committed On or After November 1, 1987)



                      JOHN JACOB ALVAREZ                                                              Case Number:20CR1055-DMS

                                                                                                      Keith Howard Rutman
                                                                                                      Defendant's Attorney


REGISTRATION NO. 94606298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 and 2 of Misdemeanor Information
 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                              Nature of Offense                                                                         Count Number(s)
18:3                                         Accessory After the fact (Misdemeanor)                                                    1-2

 D The defendant has been found not guilty on count( s)
                                                                                               -------------------
 IZI Count( s) 1 felony complaint                                                                 dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                            IZI TIME SERVED                                      •   ------
                                                                                                                                          days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully pakL If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                              Tuesday, April 14, 2020
                                                                                              Date of Imposition of Sentence


Received
    •           ,!
                ---
                      ·,\'\·\
                      -   _f
                                 '.1
                1 ·. i, l., \ 1,\,;\
                               'ti   i,!;
                                              .,i_,·,lt}I
                                               ·,    ;
                                                         '( : .... :i---

                                                  ... , 11 \J\ i.
                                                         '           \!
                                                                           i1flLED
                                                                              ·

                                                                                              HOtJ'ORABLE RUTH BERMUDEZ MONTENEGRO
                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                                            APR 14 2020
                                                                 CLERK, U.S, DiSTAICT COURT
     ' Of+- C   I SOUTHERN 01sm1cr OF CALIFORNIA
Clerk S 11ce opy BY                        DEPUTY                                                                                              20CR1055-DMS
